Citation Nr: 0602030	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-12 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for right-sided hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel



INTRODUCTION

The veteran had active service from September 1986 through 
March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In February 2004, the Board found 
that new and material evidence had been submitted to reopen 
the claim and remanded the claim for additional development.  
The case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The RO obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran has current right-sided hearing loss as 
defined by regulation. 

3.  The veteran's right-sided hearing loss did not manifest 
in-service, or within one-year following his discharge from 
service.


CONCLUSION OF LAW

The criteria for service connection for right-sided hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1131, 1132, 1133, 1137 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304(b), 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for hearing loss in his 
right ear.  He has documented bilateral hearing loss, but it 
is his left ear only that is service connected.  He contends 
that he suffered right-sided hearing loss at the same time as 
left-sided hearing loss.  The preponderance of the evidence 
is against the veteran's claim, because, although there is 
evidence of a current disability, there is no evidence that 
the current disability is related to service. 

Law and Regulations

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303(a).

For the purposes of VA benefits, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran is presumed to be in sound condition when he is 
accepted into service, with the exception of disorders noted 
at the time of entry.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, including sensorineural hearing loss, becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran asks the Board to consider his claim using 
38 C.F.R. § 3.383(a)(3), the regulation giving special 
consideration for paired organs, including the ears.  This 
regulation is for use in determining the rating applicable to 
the veteran's service-connected left ear, but cannot be used 
to gain service connection for the non-service-connected 
right ear.  Thus, this regulation is not applicable to the 
instant claim.

Factual Background and Analysis

The veteran's service medical records, VA and private 
treatment records, and VA examination reports were all 
reviewed.  

The July 1986 enlistment examination documented abnormal 
hearing in the left ear, but normal hearing in the right.  In 
particular, pure tone threshold readings were as follows:


500 Hz.
1000 
Hz.
2000 
Hz.
3000 
Hz.
4000 
Hz.
6000 
Hz.
RIGHT
25
25
20
20
10
20
LEFT
30
30
35
35
45
65

The left-sided readings at 4000 Hz and 6000 Hz constitute a 
disability under 38 C.F.R. § 3.385, but none of the right-
sided readings rendered the veteran disabled.  Thus, with 
regard to right-sided hearing, the veteran was considered in 
sound condition with normal hearing of the right ear at the 
time of entry into service.

The August 1990 Report of Medical History, filled out by the 
veteran before discharge, makes no mention of hearing 
problems.  The veteran checked "no" for "ear, nose or 
throat trouble."  The January 1991 permanent physical 
profile notes hearing loss, without giving specifics as to 
whether it was right-sided, left-sided, or bilateral.  The 
Medical Evaluation Board Proceeding, which led to the 
veteran's medical discharge from the Army, noted disabilities 
to the back, muscle tension headaches, and mid-epigastric 
pain.  No other service medical records indicate treatment 
for right-sided hearing loss.

The August 1991 general VA examination report reflects left-
sided hearing loss, but makes no mention of right-sided 
hearing loss.  The September 1993 audiology report reflects 
"normal hearing right."

It was not until 1999 that the veteran complained of right 
ear trouble.  In March 1999, he complained of bilateral ear 
pain and a private physician diagnosed right-sided otitis.  
In a May 1999 VA audiology examination, the veteran's right-
sided hearing loss is diagnosed.  This VA report notes that 
the veteran's right ear problems onset in March 1999, more 
than one year post-service.  The specific readings for the 
right ear are unclear from this record, but the right ear 
pure tone average for three frequencies was 50 and for the 
best two frequencies it was 47.  

In September 2000, the veteran was fitted for hearing aids to 
treat "mild SNHL through 500 Hz sloping to moderate through 
2000 Hz and severe to profound in the higher frequencies."  
A private physician reported the following pure tone 
threshold readings in April 2002:


500 Hz.
1000 
Hz.
2000 
Hz.
3000 
Hz.
4000 
Hz.
6000 
Hz.
RIGHT
30
40
55
70
85
--
LEFT
85
85
70
70
75
--

The January 2003 note from the office of Raymond Aldridge, 
M.D. states that, according to American Medical Association 
standards, the veteran's right ear hearing impairment is 50.5 
percent.  This private treatment record gives no history of 
the veteran's right-sided hearing loss.

In the November 2004 VA examination report, moderate to 
moderately severe sensorineural hearing loss is diagnosed for 
the right side.  The pure tone thresholds at this time were 
as follows:


500 Hz.
1000 
Hz.
2000 
Hz.
3000 
Hz.
4000 
Hz.
6000 
Hz.
RIGHT
40
50
65
65
60
--
LEFT
90
85
65
70
80
--

The Maryland CNC score was 76 percent in the right ear and 0 
percent in the left ear.

Although records since March 1999 consistently diagnose the 
veteran with right-sided hearing loss under the 38 C.F.R. 
§ 3.385 standard, there is no evidence in the claims folder 
to connect that right-sided hearing loss to service.  In 
fact, in the July 2005 addendum to the November 2004 VA 
examination report, the examiner specifically opines that it 
is "less likely than not that the right ear hearing loss was 
caused by service," since there was no evidence in service 
for right-sided hearing loss and since the hearing loss has 
worsened in both ears since 1993.

Although a current disability is evidenced by the record, the 
preponderance of the evidence is against connecting this 
current disability to the veteran's service.  There is no 
evidence of right-sided hearing loss in-service, or within a 
year following service.  Thus, the veteran's claim fails.

Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.   
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  In particular, VA must notify the veteran 
of the following:  (1) any information and evidence needed to 
substantiate the claim; (2) which information the veteran is 
expected to provide to VA; (3) which information VA will 
attempt to obtain on the veteran's behalf; and (4) the 
requirement that the veteran submit to VA any pertinent 
evidence in his possession.  38 C.F.R. § 3.159(b)(1) (2005).

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  In this 
case, the April 2004 notice letter was sent to the veteran 
after the RO's December 2001 rating decision that is the 
basis for this appeal.  It is acknowledged that the notice 
letter was untimely, however, the untimeliness was not 
prejudicial to the veteran's appeal.  Any defect with respect 
to the timing of the notice requirement was harmless error.  
The appellant was furnished content-complying notice and 
proper subsequent VA process, thus curing any error in the 
timing.  Id.  The veteran was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.

The April 2004 letter notified the veteran of what evidence 
was required to support his claim for service connection.  It 
also notified the veteran of what was in the claims folder at 
the time, what the veteran was expected to provide VA, and 
what evidence VA was responsible to obtain.  The letter 
specifically asked the veteran to provide VA with any 
evidence he had in his possession with regard to his appeal.  
Thus, the April 2004 letter satisfied the notice requirement.

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The claims folder contains the veteran's available 
service medical records, VA and private treatment records, 
and VA examination reports.  The veteran has not notified VA 
of any additional relevant evidence.  Thus, VA has satisfied 
its duty to assist.


ORDER

Entitlement to service connection for right-sided hearing 
loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


